Affirmed as Modified and Opinion Filed January 26, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01116-CR

                     ARNOLDO MEDINA, JR., Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-83961-2017

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      Arnoldo Medina, Jr. pleaded guilty to the offense of aggravated assault

without the benefit of a plea bargain. He elected to have the trial court assess

punishment. After hearing evidence on punishment, the trial court sentenced him to

eight years in prison. The trial court certified Medina’s right to appeal as to

punishment only. Medina argues the trial court abused its discretion by not holding

a hearing on his motion for new trial and a portion of the costs assessed in the

judgment is unconstitutional. We modify the trial court’s judgment to delete the

contested amount of costs and affirm the judgment as modified.
      Medina was indicted for aggravated assault of his wife by causing serious

bodily injury, using a deadly weapon, and while in a family or dating relationship

with the victim. He pleaded guilty to the offense and elected to have the trial court

assess punishment. The trial court heard evidence on punishment and sentenced

Medina on August 27, 2019. Medina filed a motion for new trial asserting

ineffective assistance of counsel on September 26, 2019. The motion was not

verified or supported by affidavit at the time it was filed. On October 4, 2019,

more than thirty days after his sentencing, Medina filed affidavits in support of his

motion for new trial and presented the motion to the trial court. The trial court did

not hold a hearing or rule on the motion. The motion was overruled by operation of

law seventy-five days after Medina was sentenced. TEX. R. APP. P. 21.8.

      We review a trial court’s refusal to hold a hearing on a defendant’s motion

for new trial for an abuse of discretion. Hobbs v. State, 298 S.W.3d 193, 200 (Tex.

Crim. App. 2009). That discretion extends only to the determination of whether the

defendant has raised grounds that are not determinable from the record and the

grounds reasonably show he could potentially be entitled to relief. Id. at 199. A

motion for new trial based on matters not otherwise in the record must be

supported by affidavit specifically setting out the factual basis of the claim. Id. If

the affidavit is conclusory, is unsupported by facts, or fails to provide requisite

notice of the basis for the relief claimed, no hearing is required. Id.


                                          –2–
      A motion for new trial must be filed within thirty days after the trial court

imposes or suspends sentence in open court. TEX. R. APP. P. 21.4(a). Any

amendments to the motion must be filed within this thirty-day period and before

the trial court overrules any preceding motion for new trial. TEX. R. APP. P.

21.4(b). Filing affidavits in support of a motion for new trial more than thirty days

after sentencing is considered an untimely attempt to amend the motion. Dugard v.

State, 688 S.W.2d 524, 529–30 (Tex. Crim. App. 1985), overruled on other

grounds, Williams v. State, 780 S.W.2d 802, 803 (Tex. Crim. App. 1989); Flores v.

State, 18 S.W.3d 796, 798 (Tex. App.—Austin 2000, no pet.). A trial court does

not abuse its discretion if it denies a hearing on a timely motion for new trial that is

not supported by affidavits. Klapesky v. State, 256 S.W.3d 442, 455 (Tex. App.—

Austin 2008, pet. ref’d).

      Here, Medina’s timely-filed motion for new trial relied on facts outside the

record but was not supported by a timely-filed affidavit. His affidavits were not

filed within thirty days of sentencing and were not properly before the court.

Klapesky, 256 S.W.3d at 455. Accordingly, the trial court did not abuse its

discretion by refusing to conduct a hearing on the motion and allowing it to be

overruled by operation of law. Id. We overrule Medina’s first issue.

      Medina argues, and the State agrees, that a portion of the fees assessed

against him as court costs is unconstitutional. Medina was assessed a time payment

fee in the amount of $25.00 pursuant to local government code section 133.103.
                                          –3–
TEX. LOC. GOV’T CODE § 133.103. This Court recently held that subsections (b)

and (d) of section 133.103 are unconstitutional. See Ovalle v. State, 492 S.W.3d

615, 618 (Tex. App.—Dallas 2020, pet. filed). The portion of the time payment fee

authorized by those subsections should be deducted from the costs assessed in the

judgment. Id. (deducting $22.50 from costs as the unconstitutional amount of the

time payment fee). We sustain Medina’s second issue.

      We modify the trial court’s judgment to reduce the total amount of court

costs by $22.50 to reflect the reduction in the time payment fee. As modified, we

affirm the trial court’s judgment.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191116F.U05




                                      –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ARNOLDO MEDINA, JR., Appellant               On Appeal from the 366th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01116-CR         V.                Trial Court Cause No. 366-83961-
                                             2017.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice Nowell.
                                             Justices Molberg and Reichek
                                             participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      the amount of court costs is reduced from $279.80 to $257.30.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 26th day of January, 2021.




                                       –5–